Citation Nr: 1754258	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  11-26 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for an unspecified hip disability.

3. Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to February 1994 and from August 1995 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2009, prior to certification of the appeal in July 2015, the Veteran withdrew her appeals as to entitlement to service connection for PTSD and unspecified osteoarthritis.  Accordingly, those issues are not before the Board.

In September 2016, the Board remanded the case so that a hearing could be scheduled for the Veteran.  In December 2016, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

Then, in April 2017, the Board remanded the case again for further development.  Specifically, the Board directed the Agency of Original Jurisdiction (AOJ) to schedule VA examinations in connection with the Veteran's pending depression, hip, and right knee claims.  Additionally, the Board requested that the AOJ (1) obtain updated VA treatment records, and (2) assist the Veteran in obtaining treatment records from private providers.  The Board finds that there has been substantial compliance with its remand directives and will proceed to adjudicate the Veteran's claims on the merits.  See D'Aries v. Peale, 22 Vet. App. 97, 105 (2008).

The Board acknowledges that in June and September 2017 statements, the Veteran again requested service connection for a left knee disability.  Additionally, during a VA examination for her hip in June 2017, the Veteran stated that she actually was claiming service connection for a left hip disability.  As the Board indicated in its April 2017 remand, effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  In August 2017, a memorandum was associated with the Veteran's claims file that indicates a potential claim for service connection for a left knee disability was to be addressed by the RO.  However, additional correspondence in line with the Board's April 2017 comments is not noted in the record.  Accordingly, the Board requests that the AOJ contact the Veteran and her representative and provide them with the appropriate forms regarding (1) reopening a previously-denied claim for service connection for a left knee disability, and (2) filing a claim for service for a left hip disability.  


VETERAN'S CONTENTIONS

In regard to the Veteran's claim for service connection for depression, the Veteran contends that she had depression in service as a result of her service duties as well as difficulty in adapting to life in the Air Force.  Further, the Veteran contends that this depression continued after separation from service to the present.

Turning to the Veteran's hip and right knee claims, the Veteran contends that she suffers from a current disability of the right hip and knee as a result of two separate incidents in service.  Firstly, the Veteran has stated that an injury to her right knee in service caused an injury to her hip.  Secondly, the Veteran has stated that, on another occasion, her right knee gave out while walking up a flight of stairs and that she fell, landing on her hip.


FINDINGS OF FACT

1. The Veteran currently experiences depression.  Specifically, the Veteran was diagnosed with major depressive disorder in a June 2017 VA mental disorders examination.  Further, VA treatment records from June and January 2011 and June 2008, as well as treatment records from the Harris County Hospital District dated May 2001 through May 2004 demonstrate that the Veteran was diagnosed with and received treatment for depression.

2. In an October 1991 service treatment record (STR), the Veteran reported to a mental health clinic seeking treatment for mental health issues associated to workplace conflict as well career choice and family relationship concerns.  The clinician noted that: (1) the Veteran's mental status was essentially within normal limits; (2) the Veteran was unhappy due to conflict with a coworker; and (3) there was no evidence of an affective or thought disorder.  The clinician assessed the Veteran with "occupational problems."

3. Following the above-referenced June 2017 VA mental disorders examination, the VA examiner opined that the Veteran's diagnosed major depressive disorder was less likely than not incurred in or caused by service.  In support of this opinion, the examiner stated that the Veteran's enlistment and separation examinations were negative for mental health disorders.  Additionally, the examiner stated that the evidence of record-including the Veteran's own statements-indicated that the Veteran's depression developed after service due to family and occupational concerns.  The examiner then concluded that the Veteran's current major depressive disorder was not a continuation of mental health concerns first treated in service.

4. In a June 2017 VA hip and thigh condition examination, the Veteran was diagnosed with a right hip strain.  After evaluating the Veteran, the examiner opined that the Veteran's current diagnosis was not incurred in or caused by service.  The examiner explained that while overall military activities such as lifting, running, and marching could have contributed to the Veteran's current diagnosis, the evidence of record did not support this conclusion in the Veteran's case.  Further, the examiner commented that the Veteran's stairwell injury to her right hip was not documented anywhere in her STRs.

5. In a June 2017 VA knee and lower leg condition examination, the examiner stated that the Veteran did not have a current right knee diagnosis.  Additionally, a review of the Veteran's claims file does not otherwise show that the Veteran has a current right knee condition.


CONCLUSIONS OF LAW

1. The criteria for service connection for depression have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303 (2017).

2. The criteria for service connection for an unspecified hip disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303 (2017).

3. The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303 (2017); Brammer v. Derwinski, 3 Vet. App. 223 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Depression

As indicated above, the Board finds service connection for depression is not warranted.  Accordingly, the Board will deny the claim.

Generally, establishing service connection requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In this case, the Board finds that the Veteran meets the first and second requirements for service connection-a current disability and an in-service event.  However, the record is devoid of a competent medical opinion providing a positive causal relationship between the Veteran's current disability and service.  Indeed, the only competent opinion of record is the opinion of the June 2017 VA examiner who opined that the Veteran's depression was not related to service.

In relying on the June 2017 VA examiner's negative medical opinion, the Board finds that it is adequate for adjudicative purposes.  Generally, a medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, the June 2017 VA examiner reviewed the Veteran's entire electronic claims file and conducted a comprehensive interview to understand the full scope of the Veteran's disability picture.  Next, the examiner provided a clear diagnosis and description of the Veteran's disability.  Lastly, the examiner supported her opinion with an analysis that contemplated and considered the Veteran's medical history and lay statements.  

In making this determination, the Board is cognizant that the Veteran has provided her own opinion that her current depression was caused by service.  However, the Board respectfully disagrees as, although she may report things that she observes and experiences, she has not demonstrated that she possesses the medical knowledge and training to provide an etiological opinion regarding depression.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Accordingly, for the above reasons, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current depression is related to service.  As such, the claim will be denied.





Hip

Similar to the Veteran's depression claim, the Board finds that the Veteran's service connection claim for an unspecified hip disability is not warranted.  Accordingly, the Board will deny the claim.

In making this determination, the Board finds that the Veteran currently suffers from a right hip strain.  However, after reviewing the record, the Board finds that there is no evidence of an in-service injury to the right hip or a nexus linking the Veteran's right hip condition to service.  

In regard to an in-service injury, the Board finds the Veteran's lay statements to be inconsistent with the other evidence of record.  Specifically, the Veteran's reports of injuring her right hip after falling in a stairwell or an altered gait affecting her right hip are not supported in any STRs, VA treatment records, or private treatment records.

Lastly, the record does not possess a positive competent medical opinion linking a right hip strain to service.  Specifically, in June 2017, a VA examiner opined that the Veteran's right hip strain was not related to service.  In support of this opinion, the examiner cited a lack of treatment or reports of a right hip condition both during and after service.  The Board finds this opinion adequate for adjudicative purposes as the examiner conducted an in-person examination, reviewed the Veteran's claims file, provided a clear and direct opinion, and supported the opinion with a rationale that was reflective of the evidence available and took into account the Veteran's lay reports.

Thus, for the above reasons, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right hip strain is related to service.  As such, the claim will be denied.




Right Knee

Lastly, in regard to the Veteran's right knee claim, evidence of a present disability is a prerequisite for a grant of service connection.  Evidence of a present disability is necessary before service connection may be granted.  See Brammer, 3 Vet. App. at 225 ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."). The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

After reviewing the record, the Board finds that the Veteran has not been diagnosed with or received treatment for a right knee disability at any time during the pendency of the claim.  Accordingly, the Board will deny the claim as there is no evidence of a current disability.


ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for an unspecified hip injury is denied.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


